IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                           No. 99-11402

                         Summary Calendar


RICHARD C. HOWARD, and all outstanding creditors of these named
entities, doing business as C. D. Assets, Inc., doing business as
Howard Trucking, Inc., doing business as Mezzagez Publishing, Inc.,
doing business as Mezzagez Records, Inc., doing business as
Mezzagez Productions, Inc., doing business as North Texas
Autoworks, Inc., doing business as Air of Zulu, Inc., doing
business as R. Howard and Associates, Inc.,

                                          Plaintiff-Appellant,

                              versus

ANDREW STOVER, individually and in his official capacity; JOHN
VANCE, individually and in his official capacity; LISA PATTERSON,
individually and in her official capacity; JOHN BOERNER,
individually and in his official capacity; FEDERAL BUREAU OF
INVESTIGATION, unknown agent; STATE OF TEXAS, Dallas County,

                                          Defendants-Appellees.

-------------------------------

RICHARD C. HOWARD, And All Secured and Outstanding creditors of
these named Entities DBA’s, doing business as C. D. Assets, Inc.,
doing business as R. Howard and Associates, Inc., doing business as
Howard Trucking, Inc., doing business as North Texas Autoworks,
Inc., doing business as Mezzagez Publishing, Inc., doing business
as Mezzagez Records, Inc., doing business as Mezzagez Productions,
Inc., doing business as Air of Zulu, Inc.,

                                          Plaintiff-Appellant,

                              versus

STATE OF TEXAS, DALLAS COUNTY OF; JOHN VANCE, Dallas County
District Attorney; ANDREW STOVER, Dallas County Assistant District
Attorney; LISA PATTERSON, Dallas County Investigator; JIM BOWLES,
Dallas County Sheriff; TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,
                                              Defendants-Appellees.



               Appeal from the United States District Court
                    For the Northern District of Texas
                               (3:95-CV-133)

                             November 20, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Richard Howard, Texas prisoner # 662409, appeals several

rulings by the district court in his consolidated 42 U.S.C. § 1983

action.    He appeals the district court’s dismissal of the action

after granting the defendants summary judgment on the issue of

qualified immunity. He also challenges the district court’s denial

of his discovery motions, his motion to amend the complaint, his

motion for a lien attachment, and his motion to compel alternative

dispute resolution (“ADR”).        Only defendants Andrew Stover, Lisa

Patterson, and John Vance remain in the action.

     Howard argues that the defendants violated his constitutional

rights by taking documents without a search warrant and without

notice to him.      The documents were business records of R. Howard

and Associates and were procured through a grand jury subpoena that

was issued in May 1993 and served on the manager of the property

where    the    documents   were   located.   Although   R.   Howard   and


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                      2
Associates had leased this property, the lease expired in December

1992, no rent was paid for the month of December, and the property

had been abandoned in November 1992.

     The documents were procured through a subpoena duces tecum

issued by a grand jury to a person in possession of the documents.

Thus, Howard was not entitled to notice of the subpoena.        See Cinel

v. Connick, 15 F.3d 1338, 1343 (5th Cir. 1994).          A subpoena duces

tecum is not itself a search or seizure.          See In re Grand Jury

Proceedings, 115 F.3d 1240, 1244 (5th Cir. 1997). Further, even if

it were a seizure, Howard cannot challenge any seizure of the

documents   under   the   Fourth   Amendment   because   he   retained   no

reasonable expectation of privacy in the documents after the

property where they were located was abandoned and the lease

expired.    See United States v. Barlow, 17 F.3d 85, 88 (5th Cir.

1994); United States v. Ramirez, 810 F.2d 1338, 1340-41 (5th Cir.

1987).   Thus, the district court properly granted summary judgment

to the defendants because there was no constitutional violation.

     The district granted Howard numerous opportunities to amend

his complaint to correct defects; it only refused to allow the

addition of the Dallas County Commissioners Court because it ruled

that the lack of any constitutional violation made joinder of the

Dallas County Commissioners Court futile. Given that we agree that

there has been no constitutional violation, this ruling is not in

error.


                                     3
     The district court’s denials of Howard’s motions regarding

discovery   are   reviewed   for   abuse   of   discretion.   Howard   has

presented us no basis for finding that the district court’s rulings

were abuses of discretion.

     Howard appeals the district court’s denial of his request for

a lien to secure a judgment.       We see no basis for questioning the

court’s exercise of discretion in denying Howard’s request; in any

case, our disposition of the issue of liability moots the issue of

a lien to satisfy judgment.

     Finally, Howard argues that the district court was required by

Federal Rule of Civil Procedure 53 to grant his request for ADR.

Rule 53 gives Howard no such right to ADR; it gives the district

court discretion to appoint a special master to conduct ADR.           See

Fed. R. Civ. P. 53 (2000) (“The court in which any action is

pending may appoint a special master therein.”) (emphasis added).

The district court’s denial of Howard’s request for ADR was well

within its discretion.

     For the foregoing reasons, the judgment of the district court

is AFFIRMED.




                                     4